CaS€ 1-19-42656-0€0 DOC 3 Filed 05/01/19 Entered 05/01/19 10240:52

LAW OFFICES OF RACHEL S, BLUMENFELD PLLC
Attorney for the Debtor

26 Court Street, Suite 2220

Brool<lyn, New York 11242

Telephone: (718) 858-9600

RACHEL BLUMENFELD

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

MARANATHA EVANGEL CHURCI-l, Chapter ll
Case No:

Debtor.
X

 

AEEIDAMSHAMMEAL.RHLE_MLH
STATE OF NEW YORK )
) SS:

COUNTY OF KINGS )

MARANATHA EVANGEL CHURCH being duly sworn, deposes and states as follows:

l. I am the debtor and debtor-in-possession (the “Debtor”) in this Chapter ll case, and as
such I have personal knowledge of the statements contained herein.

2. l submit this affidavit pursuant to Rule 1007-4 of the Local Bankruptcy Rules for the
Eastern District of New York.

_BA_C_K_GLOUM
3. On May 1, 2019, the Debtor filed a voluntary petition for relief under Chapter ll of

Title 11 of the United States Code.

4. There are no pending bankruptcy case filings by the Debtor.

CaS€ 1-19-42656-0€0 DOC 3 Filed 05/01/19 Entered 05/01/19 10240:52

INFORMATION REQ[JIRED BY LOCAL BANKRUPTCY RULE 1997-4

Local Rule l007-4(a)(i)

5. Debtor is a small business within the meaning of Section 105(51D) of the Bankruptcy
Code. Debtor’s principal asset are located at 950 Van Duzer Street, Staten Island, New York.
Debtor’s filing of its Chapter ll was precipitated by the lawsuit entitled Carver Federal Savings
Bank v. Marantha Evangelical Church commenced in the Supreme Court of Richmond County,
index number 136127/15. Debtor filed a prior chapter 11 bankruptcy petition on October 8,
2017, which case was dismissed on February 8, 2019 under case number 1-17-45210-cec. In the
prior case, the Debtor raised significant monies ($75,000) to pay the Debtor owed to Carver Fed-
eral Savings Bank (“Carver”), however Carver rejected the check and was not Willing to work
With the Debtor. The Debtor has a term sheet (attached as Exhibit “A”) dated March 18, 2019 in
the loan amount of $525,000. However, Carver has a sale scheduled for May 2, 2019 and the
Debtor filed this chapter ll case in order to pay Carver in full, which they believe will happen in
about a month.

Local Rule 1007-4(a)(ii)

6. Debtor is Church and a non-for-profit organization

Local Rule 1007-4(a)(iii)

7. This case Was not originally commenced under Chapter 7 or 13 of title ll of the Unit-
ed States Code, ll U.S.C. §§ 101, et seq. (the “Bankruptcy Code”).

Local Rule 1007-4(a)(iv)

8. Upon information and belief, no committee was organized prior to the order for relief

in this Chapter ll case.

CaS€ 1-19-42656-0€0 DOC 3 Filed 05/01/19 Entered 05/01/19 10240:52

Local Rule 1007-4(3)(v)
9. A list of the names and addresses of the Debtors’ respective 20 largest unsecured
claims, excluding those who would not be entitled to vote at a creditors’ meeting and creditors

who are “insiders” as that term is defined in 11 U.S.C. Section 101(31) is annexed hereto as

Schedule “B”.
Local Rule 1007-4(a)(vi)
lO. The Debtor’s secured creditors are Carver Federal Savings (f`or two loans).
Local Rule 1007-4(a)(vii)
ll. A summary of Debtor’s assets and liabilities is annexed hereto as Schedule “C”.
Local Rule l007-4(a)(viii)
12. There are no publicly held securities of the Debtor.
Local Rule l007-4(a)(ix)
13. None of the Debtors’ property is in the possession of any custodian, public officer,

mortgagee, pledge, assignee of rents, or secured creditor, or any agent for such entity.

Local Rule 1007-4(a)(x)
15. The Debtor owns the church.

Local Rule 1007-4(a)(xi)

16. The Debtor’s assets are located at 950 Van Duzer Street, in Staten Island, New York

New York.
Local Rule l007-4(a)(xii)

17. The following actions are pending against the Debtor:

Carver Federal Savings Bank v. Marantha Evangelical Index No. 136127/ 15 Foreclosure

CaS€ 1-19-42656-0€0 DOC 3 Filed 05/01/19 Entered 05/01/19 10240:52

Local Rule 1007-4(a)(xiii)
18. This section does not apply to the Debtor.

Local Rule 1007-4(a)(xiv)
19. This section does not apply to the Debtor.
Local Rule 1007-4(a)(xv)
20. This section does not apply to the Debtor.
Local Rule 1007-4(a)(xvi)

21. This section does not apply to the Debtor.

C LUS

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Dated: Brooklyn, New York
May l, 2019

 

 

` ”CaS€ 1-19-42656-C6C DOC 3 Filed 05/01/19 Entered 05/01/19 10240:52

Vis Capital Venture, LLC
250 Park Avenue T‘h Fl.
New York1 NY 10177
ojice (212) 739-9487
Fa_r (2i2) 409-8887

Private lending
Private Equity

TERM SHEET

Monday, March 18, 2019

Maranatha Evangelica| Church

950 Van Duzer St.

Staten ls|and, NY 10304

RE: Loan Amount: Five Hundred & Twentv Five Thousand US Do||ars (USD 525,000).

Maranatha Evange|ica| Church,

Vis Capital Venture, LLC (and/ar its af]‘iliates, successors and assigns, collectively VCV”) is pleased to advise you that,
subject to your timely delivery of satisfactory due diligence documentation your loan request has been approved for
a term loan (tlie "l.oan Transaction") based upon, and subject to terms and conditions set forth in the following intent
in this Letter of intent This is not a commitment to finance and is to be construed only as an intent to define terms
of financing subject to conditions outlined below. Multiple factors such as considerations in determining final credit
”tiering”, at the selected lenders underwriting decision.

Borrower:

LEnder:
Loan Amount:

Loan Purpose:

interest Rate:

Loan Term:

Amortization:

LTV:

Co!|ateral:

Maranatha Evangelica| Church

Vis Capita| Venture, LLC and/or its afl`iliates, successors and assign (Concord Church l_oans)
Five Hundrec| & Twenty Five Thousand US Do||ars (USD $525,000.00]

Church Mortgage Refinance Plus.

(4.85%} Fixed (Subject to change)

Twenty (20) year term

20 Year Amortization
Loan to Value Maximum based on Churchs Appraised Value

As shall more fully be set out in formal loan documentation fully acceptable to the Lender
and it's counsel (co||ectively, the "Loan Documents”), the collateral for the Loan shall
include, the Church property Maranatha Evange|ical Church, the property located at
950 Van Duzer St Staten |s|and, N‘l; first payee entity of payments of which the details will
be outlined in a formal |ntent Letter.

CaS€ 1-19-42656-CGC DOC 3 Filed 05/01/19 Enlered 05/01/19 10240:52

Processing Fee: A processing fee $2,375 is due and payable upon signing this agreement
Orlgination Fees: The following Four Percent l4%) fees will be paid from the Loan proceeds.
Conditions Needed:

1. The last three fiscal years of Church financial information including "Gross plate
income,” other income, expense detai|s, balance sheet, cash flow and current year to
date current and actual comparison.

2. Detai|s on any existing mortgages to be paid from proceeds Provide terms, lenders
name, balance owing, etc.

3. A detailed statement on how proceeds will be utilized. Specify amounts of any other
uses such as purchase equipment, repairs, remodel, furnishing, etc.

4. Legal copies of Churches articles of incorporation and Church bylaws and list of
officers authorized to sign hnar\cing documents.

5. Brief history of the Church, when it started, denomination afti|iation, if any, also
include a brief background of the Church pastor.

6. For construction, remode| or conversion etc, provide completed estimated Church
value, after repair value (ARV).

7. A formal appraisal report will be required prior to funding

CaS€ 1-19-42656-CGC DOC 3 Filed 05/01/19 Enlered 05/01/19 10240:52

Target Closing Date: The anticipated closing date will be on or before the end of the Funding Period. A|l
reasonable requests pertaining to this Loan by the Lender to the Borrower and/or the
Guarantor must be satisfied before the C|osing.

This Term sheet will expire at 5:00 pm EST on April 25, 2019 lthe "Expiration Date”), if not otherwise
executed in fu||. ln addition, this Term sheet is subject to the Borrower and/or the Guarantor timely delivering
satisfactory due diligence documentation, as requested by the Lender.

[Remainder of page intentionally left blank; signature page follows ]

CaS€ 1-19-42656-€€€ DOC 3 Filed 05/01/19 Enlered 05/01/19 10240:52

lN WlTNESS HEREOF, l HEREBY AT|'EST. AFF|RM, AND ACKNOWLEDGE WITH FULL AUTHOR|TY, THAT THE
ABOVE TERlVlS ARE AGREED AND ACCEPTABLE, BY AFFlX|NG |VlY SlGNATURE ON TH|S DECLARATION:

Kind Regards,

VlS CAP|TAL VENTURE, LLC

By:
Name: Gera|d Smith
Tltle: Principa|

and

Acceptance:

 

 

